Denison, J.,
concurring specially.
Whether the check was delivered by the trustee in accordance with the contract seems to me immaterial, because, since the contract was void, such delivery was without authority whether according to the contract qr not.
The question before us, however, has nothing to do with the delivery or non-delivery of the check by the trustee. The question is whether the delivery of the check to the trustee on the terms of the contract was such an unlawful act as to place plaintiff in pari delicto with the trustee and the D. T. & W. Co. If it was, she cannot recover, if not, she can, and the case should be reversed.
It is true that the parties to an unlawful agreement are ordinarily in pari delicto, but where one of them is brought into the delict by duress by the other the entry is not voluntary and so they are not in pari delicto and the maxim potior est conditio defendentis does not apply in favor of him who is guilty of such duress.
In the present case the threat of the criminal prosecution of plaintiff’s partner to the ruin of plaintiff’s .business was duress, analogous to duress of goods, so that she cannot be said to have entered the unlawful transaction voluntarily. For the principles here involved see Judge Elbert’s discussion of duress of goods in Adams v. Schiffer, 11 Colo. 15, 30-34, and cases cited, especially Chase v. Dwinal, 7 Me. 134.
For these reasons I think the case should be reversed.